DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/718,225, filed on December 18, 2019.

Oath/Declaration
Oath/Declaration as filed on December 18, 2019 is noted by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites limitation “adjacent first pixels” in fifth line of the claim, but it is unclear as to whether the limitation “adjacent first pixels” is referring to first pixels among the first pixels recited in fourth line of the claim, or are referring to different first pixels from the first pixels recited in the fourth line of the claim.  Therefore Examiner suggest the limitation “adjacent first pixels” recited in the fifth line of the claim should be amended, without adding new matter, in a manner that clarifies more specifically as to how the limitation “adjacent first pixels” recited in the fifth line of the claim relates, if at all, to the limitation “first pixels” recited in the fourth line of the claim.
  Claim 8 is objected to because of the following informalities:  the claim 8 recites limitation “two adjacent first pixels” in second line of the claim, but it is unclear as to whether two adjacent first pixels” is referring to first pixels among only the first pixels recited in fourth line of claim 1, first pixels among only the adjacent first pixels recited in fifth line of claim 1, first pixels among both the first pixels and the adjacent first pixels recited in the fourth and fifth lines of claim 1 respectively, or to different first pixels from the first pixels recited in the fourth and fifth lines of the claim 1; and the claim 8 recites limitation “two adjacent signal line groups” in fourth line of the claim, but it is unclear as to whether the limitation “two adjacent signal line groups” is referring to only signal line groups among the adjacent first signal line groups recited in third line of claim 7, to only signal line groups among the adjacent second signal line groups recited in ninth line of claim 7, to signal line groups among both the adjacent first signal line groups and the adjacent second signal line groups recited in the third and ninth line of claim 7 respectively, or to different signal line groups from the signal line groups recited in the third and ninth lines of claim 7.  Therefore Examiner suggest the limitations “two adjacent first pixels” recited in the second line of the claim 8 and “two adjacent signal line groups” recited in the fourth line of claim 8 should be amended, without adding new matter, in a manner that clarifies more specifically as to how the limitations “two adjacent first pixels” recited in the second line of the claim 8 and “two adjacent signal line groups” recited in the fourth line of claim 8 relate, if at all, to the limitations “the first pixels” recited in the fourth or fifth lines of the claim 1 and the limitations “adjacent first signal line groups” and “adjacent second signal line groups” recited in the third and ninth lines of the claim 7, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 recites limitation “the first pixels” in eighth and ninth lines of the claim, but it is unclear as to which of the first pixels recited in fourth line of the claim or adjacent first pixels recited in fifth line of the claim is being referred to.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 3 recites limitation “adjacent first pixels” in first and second lines of the claim, but it is unclear as to whether the limitation “adjacent first pixels” is referring to same adjacent first recited in fifth line of claim 1, or are referring to different adjacent first pixels.  Accordingly, any claims dependent on claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject a plurality of overlap areas” in second line of the claim, but it is unclear as to whether the limitation “a plurality of overlap areas” is referring to same plurality of overlap areas recited in second and third line of claim 4, or a different plurality of overlap areas.  Likewise, claim 5 recites limitation “a plurality of overlap areas” in sixth line of the claim, but it is unclear as to whether the limitation “a plurality of overlap areas” is referring to same plurality of overlap areas recited in second and third line of claim 4, same plurality of overlap areas recited in the second line of claim 5, or a different plurality of overlap areas.  Accordingly, any claims dependent on claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation "and/or" recited in eighth line of the claim renders the claim indefinite because it is unclear whether the limitation is only wherein M adjacent first signal lines located in the photosensitive device arranging region form a first signal line group, and a spacing between adjacent first signal line groups is larger than a spacing between two adjacent first signal lines in the first signal line group; orthographic projections of respective first signal lines in the first signal line group and an orthographic projection of one second signal line on the base substrate have M overlap areas, and the M overlap areas are located in an orthographic projection of at least one first pixel on the base substrate, only wherein N adjacent second signal lines located in the photosensitive device arranging region form a second signal For the purposes of furthering examination, Examiner is selecting the "or" interpretation for the claim.  Accordingly, any claims dependent on claim 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject and/or" recited in eighth line of the claim renders the claim indefinite because it is unclear whether the limitation is only wherein the signal lines are the first signal lines, the signal line groups are the first signal line groups, the first direction is the column direction, only wherein the signal lines are the second signal lines, the signal line groups are the second signal line groups, the first direction is the row KILPATRICK TOWNSEND 72804817 1Atty. Dkt.: 096902-1167845-029800USClient Ref.: TD191007921US3direction, both wherein the signal lines are the first signal lines, the signal line groups are the first signal line groups, the first direction is the column direction and wherein the signal lines are the second signal lines, the signal line groups are the second signal line groups, the first direction is the row KILPATRICK TOWNSEND 72804817 1Atty. Dkt.: 096902-1167845-029800USClient Ref.: TD191007921US3direction.  For the purposes of furthering examination, Examiner is selecting the "or" interpretation for the claim.  Accordingly, any claims dependent on claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Potentially Allowable Subject Matter
Claim 1 may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, set forth in this Office action.  In addition, claims 2-20 may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Kim I) teaches an electronic device having a display and a first driver driving a first pixel group and a second driver driving a second pixel group, wherein the display is arranged over a fingerprint sensor, and wherein the electronic device further includes a controller that applies an enable signal only to the first pixel group to enable the first driver to emit light when a finger touch a fingerprint sensing area corresponding to the fingerprint sensor, so that the amount of consumed current may be reduced.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621